  Case 2:19-sw-00284-cgc Document 1-3 Filed 08/01/19 Page 1 of 11                       PageID 6




                                      ATTACHMENT “C”

                                        INTRODUCTION

         I, Heath Stewart, being duly sworn and deposed, states as follows:

         1.     I am a Special Agent assigned to the Memphis Field Office with the Bureau of

Alcohol, Tobacco, Firearms and Explosives (hereinafter ATF). I am empowered by law to

conduct investigations of, and to make arrests for, offenses enumerated in Title 18 and Title 21

of the United States Code. I have been employed by the Bureau of Alcohol, Tobacco, Firearms

and Explosives since July 26, 2015. I completed Special Agent Basic Training and Criminal

Investigative Training at the Federal Law Enforcement Training Center. I was previously

employed as a Deputy with the Vanderburgh County Sheriff Office in Evansville, Indiana from

February 2004 through May 2015. During my time there, I was assigned to the Evansville-

Vanderburgh County Drug Task Force as a Narcotics Detective from January 2010 through May

2014. From November 2012 through May 2014, I was further assigned to the Drug

Enforcement Administration (DEA) as a Task Force Officer (TFO). My duties included, but

were not limited to, conducting controlled purchases of narcotics through utilization of

confidential informants, application for and execution of search warrants on persons, residences,

and vehicles, debrief of confidential informants, interview witnesses and proffered defendants.

In addition, I analyzed toll records and led investigations that resulted in the interception of wire

communications. I have testified in all levels of court proceedings both at state and federal

level.

         2.     I am an investigative or law enforcement officer of the United States within the

meaning of Section 2510(7) of Title 18, United States Code, and am empowered by law to



                                           Page 1 of 11
  Case 2:19-sw-00284-cgc Document 1-3 Filed 08/01/19 Page 2 of 11                        PageID 7




conduct investigations and to make arrests for offenses enumerated in Section 2516 of Title 18,

United States Code.

        3.     In connection with my official duties, I investigate criminal violations, to include,

without limitation, Title 21 United States Code, Sections 841, 842, 846, 930, 952, 960, and 963,

and Title 18, United States Code, Sections 371, 922, 924, 1951, 1956, 1957, 1959, and 1961. I

have received specialized training in the investigation of criminal street gangs including asset

seizure and forfeiture, document and media exploitation, the use of phone and tracker

technologies, case development and management, interview and interrogation techniques,

informant development and the use of electronic surveillance. During my law enforcement

career, I have become familiar with gang member’s methods of operation including gang

organizational structure, methods of violence, distribution, storage, and transportation of

narcotics, and how firearms are obtained, transported, and stored. I also have learned how gang

members transmit information to one another, collect dues/money, and launder money and their

methods of conducting surreptitious meetings and communications. I am personally familiar

with, or have used all normal methods of investigation throughout my career including, but not

limited to, visual surveillance, electronic surveillance, informant and witness interviews, and

undercover operations, consensual monitoring and recording of both telephonic and non-

telephonic communications; and analyzing telephone pen register and caller identification system

data.

        4.     Based on my training, experience, and participation in the investigation of

organizations and individuals involved in the distribution of illicit drugs, I know that; (a) the sale

of illegal drugs generates large amounts of cash. Drug traffickers typically utilize this to



                                            Page 2 of 11
  Case 2:19-sw-00284-cgc Document 1-3 Filed 08/01/19 Page 3 of 11                      PageID 8




purchase assets of all types, including vehicles, jewelry, and real estate. These transactions are

often conducted in such a manner as to disguise the identity of the owner of the cash; (b) drug

traffickers maintain large amounts of United States currency to finance their ongoing drug

trafficking business; (c) drug traffickers frequently possess firearms, which drug traffickers

typically utilize in order to protect themselves from law enforcement, as well as from customers

and competing drug dealers; (d) drug traffickers commonly maintain books, records, receipts,

note ledgers, airline tickets, money orders and other documents related to the transportation and

distribution of controlled substances; (e) the aforementioned books, records, etc. are generally

maintained where the traffickers have ready access to them. Furthermore, it is not uncommon

for drug traffickers to store drug records on computers or other electronic devices; (f) drug

traffickers commonly maintain addresses or telephone numbers in books, documents, and/or

computerized format which reflect names, addresses or telephone numbers of their associates,

sources of supply, and customers involved in their drug trafficking business; (g) drug traffickers

often place assets in names other than their own to avoid detection of these assets by law

enforcement; (h) with the advent of the computer age, information relating to the distribution of

controlled substances, and the location of proceeds derived from the distribution of controlled

substances, is often contained within computers or electronic devices.

       5.      The trafficking of large amounts of narcotics generates large amounts of currency.

Individuals in possession of large amounts of currency commonly need to convert currency

derived from the trafficking of narcotics to seemingly legitimate or easily concealable forms

(e.g., cashier’s checks, money orders). In order to convert large amounts of currency to

seemingly legitimate or easily concealable forms, money launderers utilize various types of



                                           Page 3 of 11
  Case 2:19-sw-00284-cgc Document 1-3 Filed 08/01/19 Page 4 of 11                      PageID 9




financial institutions, records of such deposit and wire transfer activity are commonly kept and

maintained in the money launderer’s residence or business. Individuals involved in money

laundering activities commonly keep books, records, ledgers, notes, receipts, address books,

telephone books, bank statements, money drafts, letters of credit, money orders and cashier’s

checks, passbooks, bank checks, deposit bank records, keys to safe deposit boxes, computers and

electronic equipment, etc., relating to the acquisitions, movement, conversion, secreting, transfer

and disbursement of currency. Persons involved in this activity often keep records of their

illegal money laundering activities for a significant period of time in order to maintain records of

money laundering investments and in order to maintain contact with associates involved in

illegal money laundering activity. Records of such illegal money laundering activities are

commonly kept and maintained in the money launderer’s residence or business.

       6.      Individuals involved in money laundering activities commonly conceal in their

residences, businesses, safe deposit boxes and other locations, access to which is controlled by

them, currency, cashier’s checks, money orders, jewels and precious metals, stock, bonds, and

documents pertaining to real property, vehicle, aircraft and boat ownership such as title

documents, and other financial and negotiable instruments, as well as records identified above

relating to the acquisition, conversion, movement, secreting, transfer and disbursement of

illegally obtained funds. Searching and seizing information from computers often requires

agents to seize most or all electronic storage devices (along with related peripherals) to be

searched later by a qualified computer expert in a laboratory or other controlled environment.

This is true because of the following: (a) computer storage devices (like hard disks, diskettes,

etc.) can store millions of documents. Additionally, a suspect may try to conceal criminal



                                           Page 4 of 11
 Case 2:19-sw-00284-cgc Document 1-3 Filed 08/01/19 Page 5 of 11                       PageID 10




evidence; he or she might store it in random order with deceptive file names; (b) searching

computer systems for criminal evidence is a highly technical process requiring expert skill and a

properly controlled environment. The vast array of computer hardware and software available

requires even computer experts to specialize in some systems and applications, so it is difficult to

know before a search which expert is qualified to analyze the system and its data; (c) searching a

computer system may require a range of data analysis techniques. In some cases, it is possible

for agents to conduct carefully targeted searches that can locate evidence without requiring a

time-consuming manual search through unrelated materials that may be commingled with

criminal evidence.

       7.         In other cases, however, such techniques may not yield the evidence described in

the warrant, criminals can mislabel or hide files and directories; encode communications to avoid

using key words; attempt to delete files to evade detection; or take other steps designed to

frustrate law enforcement searches for information. These steps may require agents to conduct

more extensive searches such as scanning areas of the disk not allocated to listed files, or

opening every file and scanning its contents briefly to determine whether it falls within the scope

of the warrant.

       8.         By virtue of my employment with ATF, I am authorized to conduct investigations

into violations of the Controlled Substances Act.

       9.         I have participated in the investigation summarized in this affidavit concerning

violations of Title 21, United States Code, Sections 841(a) (1) and 846 (drug distribution and

conspiracy), Title 21, United States Code Section 853 and 856 (the use of real property to facilitate

the unlawful sale of narcotics, and Title 18, United States Code, Sections 1956 and 1957



                                            Page 5 of 11
 Case 2:19-sw-00284-cgc Document 1-3 Filed 08/01/19 Page 6 of 11                      PageID 11




(laundering proceeds of controlled substances violations). I have received information about

matters relevant to this investigation from, among other sources, conversations with and reports

by other Agents. I am thoroughly familiar with the information contained in this affidavit, either

through personal investigation or through communications with other agents and law enforcement

investigators who have interviewed individuals or personally have obtained information, which

they have, in turn, reported to me. On the basis of this familiarity, and on the basis of other

information which I have reviewed and determined to be reliable, I allege the facts recited below.

       10.     Since this affidavit is being submitted for the limited purpose of securing search

warrants, I have not included each and every fact known to me concerning this investigation. I

have set forth only the facts that I believe are necessary to establish the necessary foundation in

order to obtain the particular warrant at hand.

       11.     This affidavit is incorporated as Attachment “C” to an application for a search

warrant for the premises described in Attachment “A” (Property to be Searched) to search for and

seize the items described in Attachment “B” (List of Items to be Seized). Attachment “A” and

Attachment “B” are also incorporated into the warrant application.

       12.     Because this is an ongoing investigation, and as a precaution to assure the safety of

the agents and officers involved in executing the search and arrest warrants in this mater, your

affiant requests that this application and affidavit be filed under seal so that the aforementioned

targets are not prematurely alerted to the existence of this investigation.




                                           Page 6 of 11
 Case 2:19-sw-00284-cgc Document 1-3 Filed 08/01/19 Page 7 of 11                       PageID 12




                                                 II.

                              OVERVIEW OF INVESTIGATION

       13.     This investigation concerns illegal drug sales and the laundering of drug proceeds

by multiple individuals in the Western District of Tennessee. The crimes under investigation

include, among others, the distribution of and possession with intent to distribute controlled

substances, in violation of 21 U.S.C. § 841(a)(1); conspiracy to possess and distribute controlled

substances, in violation of 21 U.S.C. § 846; the use of real property to facilitate the unlawful sale

of narcotics, in violation of 21 U.S.C. § 853 (a)(2) and § 856; and conspiracy to launder and the

laundering of drug proceeds, in violation of 18 U.S.C § 1956 and §1957, bank fraud, in violation

of 18 U.S.C. §1344 (hereinafter referred to as the “Specified Unlawful Activities”).

       14.     During this investigation, Jimmy GAUSE (hereinafter GAUSE) has been

identified as a distributor of marijuana to the street gang Fast Cash.

       15.     The subject listed above has been identified during the investigation of the

Specified Unlawful Activities through physical surveillance in conjunction with wire and

electronic communications. These techniques have revealed that narcotics and/or drug proceeds

were being stored at GAUSE residence previously at 3661 Windermere Rd, Memphis, Tennessee.

Your affiant, based on the information detailed herein, believes that evidence and instrumentalities

of the Specified Unlawful Activities will be located at 4659 Royal View Drive, Memphis,

Tennessee. On November 25, 2018, GAUSE filed a change of address from 3661 Windermere

Rd to 4659 Royal View Drive, both respectively in Memphis, Tennessee through the United States

Postal Service (USPS). On July 23, 2019, GAUSE was indicted by a federal grand jury in the

Western district of Tennessee for drug conspiracy. Based upon these facts and information as



                                           Page 7 of 11
 Case 2:19-sw-00284-cgc Document 1-3 Filed 08/01/19 Page 8 of 11                      PageID 13




well as electronic surveillance, Agents believe GAUSE resides at 4659 Royal View Drive.

                                                III.

                  PRIMARY CONSPIRATORS AND PROBABLE CAUSE

        16.    Beginning in January 2017, Agents with ATF and Detectives with the Multi-

Agency Gang Unit (MGU) began reviewing social media accounts of individuals affiliated with

the street gang Fast Cash operating in the Memphis, Tennessee area. Fast Cash is better

described as a hybrid or neighborhood street gang. Hybrid/Neighborhood Gangs are described

as a loosely organized group of individuals from a common area in the city with common

interests. This group will meet the criminal elements of a Criminal Street Gang when

individuals associated with the group begin participating in criminal, threatening or intimidating

activity within the community. Usually three (3) or more individuals will come together to

commit a crime, typically a crime of opportunity. Examples of these crimes have shown to be

robbery, home invasion, murder, burglary, distribution of narcotics, and bank fraud all of which

contribute to the gang in some way. This could bring status to the individual and boost the

street credibility of that individual among other members, or in the case of a narcotics robbery,

provide other members with narcotics to distribute. A Hybrid/Neighborhood Gang could have

the following characteristics: A gang name and/or symbol, some type of hierarchy, a

geographical location, some type of meeting pattern and some defining moment for an individual

to become a member of the gang. Some Hybrid/Neighborhood Gangs will have ties to

nationally based gangs and will imitate those gangs in regards to clothing, crime style and gang

name.

        17.    The investigation has shown that GAUSE, among others, have been engaged in the



                                          Page 8 of 11
 Case 2:19-sw-00284-cgc Document 1-3 Filed 08/01/19 Page 9 of 11                    PageID 14




distribution of large quantities of marijuana in the Western District of Tennessee. On January 10,

2018, Shelby County Sheriff Office Narcotics team, assisted by Agents with the Bureau of

Alcohol, Tobacco, Firearms and Explosives, executed a search warrant at 3661 Windermere Rd,

the residence of GAUSE. During the search, Agents located approximately three (3) pounds of

marijuana and recovered six (6) firearms. GAUSE was subsequently arrested on this date. Then

on April 6, 2019, GAUSE was stopped on a traffic stop with Kevin WYNN, a known member of

Fast Cash who was indicted on June 27, 2019 for gun and drug related charges by a federal grand

jury in the Western District of Indiana. During the stop, GAUSE and WYNN were found to be

in possession of approximately 188 grams of marijuana and approximately $1000.00 of US

Currency suspected of being drug proceeds. GAUSE was again arrested on this date and charged

in state court.

        GAUSE was intercepted on wire and electronic communications with Cordney SMITH

and Carterrio BOGAN. Specifically, on December 16, 2017, BOGAN was surveilled going to

3661 Windermere Rd to obtain marijuana after inquiring with GAUSE on his cellular device

through Target Telephone 1 of this investigation. Additionally, On April 18, 2018, SMITH spoke

with GAUSE about losing a marijuana package in the mail. Agents and United States Postal

Inspectors intercepted packages of marijuana going to SMITH through this investigation which he

is referencing in the call to GAUSE.




                                          Page 9 of 11
Case 2:19-sw-00284-cgc Document 1-3 Filed 08/01/19 Page 10 of 11                      PageID 15




                                                     IV.

       Probable Cause to Search 4659 Royal View Drive, Memphis, Tennessee

       19. On August 1, 2019, Law enforcement went to the residence of 4659 Royal View Drive

with a federal arrest warrant for GAUSE. Upon making contact with a female at the door, law

enforcement smelled a strong odor of raw marijuana emitting from the residence. SA Stewart

identified the female as Jimilya WALKER. WALKER stated she resides at his location. SA

Stewart stated there is an overwhelming odor of raw marijuana inside the home and based upon

knowledge of the investigation that GAUSE is a distributor of marijuana, SA Stewart asked for

consent to search the residence. WALKER advised that she had about nine (9) grams in the home

that belong to her. SA Stewart stated the smell indicated an amount greater than nine grams to

which WALKER replied, “Well I don’t know what he does.” SA Stewart advised WALKER that

a search warrant would be applied for.

       20. SA Stewart inquired with GAUSE if he resided at the residence to which GAUSE stated

he did not. SA Stewart asked GAUSE about filing a change of address to this location from

Windemere Dr. GAUSE turned away and didn’t respond.



                                                V.

                                         CONCLUSION

       30.     Based on your affiant’s training, experience, and the foregoing observations and

facts, your affiant believes that there is probable cause to believe that the items described in

Attachment “B” to the application for a search warrant in this matter will be found in the premises

described in Attachment “A” to the application.



                                         Page 10 of 11
Case 2:19-sw-00284-cgc Document 1-3 Filed 08/01/19 Page 11 of 11                      PageID 16




       31.     For the reasons set forth above, the Government respectfully requests a search

warrant for the premises and the residences previously described and therein to search for and

seize items as described in Attachment “B”, including, but not limited to: Illegal Drugs, Receipts,

Notes, Ledgers, Books, United States Currency, Computers, and/or Computerized Records.

       32.     I also seek permission to remove and conduct an off-site search of the

aforementioned computer and storage media from their location. This permission is requested due

to the need for special expertise in examination of the computer and storage media to obtain any

pertinent evidence of the aforesaid offenses.

       33.     WHEREFORE your affiant request that a warrant be issued pursuant to rule 41 of

the federal Rules of criminal Procedure to search the premises and seize those items listed in

Attachment “B.”


                                                ________________________________
                                                Heath Stewart, Special Agent
                                                Bureau of Alcohol, Tobacco, Firearms           and
                                                Explosives
Sworn to and subscribed before
me this 1st day of August, 2019


____________________________
Charmiane G. Claxton
United States Magistrate Judge




                                          Page 11 of 11
